Sup. Ct. N. C. Petitioner in this case was sentenced to death. Imposition and carrying out of the death penalty in this case constitute cruel and unusual punishment in violation of Eighth and Fourteenth Amendments. Woodson v. North Carolina, ante, p. 280. Motion for leave to proceed in forma pauperis and certiorari granted. Judgment vacated insofar as it leaves undisturbed the death penalty imposed, and case remanded for further proceedings.
Mr. Justice Brennan and Mr. Justice Marshall would grant certiorari and set case for oral argument.